Citation Nr: 9931758	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for status post fracture, 
left transverse process, C7, with radiculitis on the left, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife, son


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from March 1954 to October 
1957.

By rating decision in December 1993, service connection was 
granted for fracture, left transverse process, C7, with an 
evaluation of 20 percent.  In February 1998, the veteran 
filed a claim for an increased rating for his service 
connected disability.  This appeal arises from the September 
1998 rating decision from the Albuquerque, New Mexico 
Regional Office (RO) that continued the evaluation of the 
veteran's status post fracture, left transverse process, C7, 
with radiculitis on the left as 40 percent disabling.  A 
Notice of Disagreement was filed in October 1998 and a 
Statement of the Case was issued in November 1998.  A 
substantive appeal was filed in December 1998 with a request 
for a hearing at the RO before a Member of the Board.

On June 8, 1999, a hearing was held at the RO before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

Additionally, the appellant has indicated that he was 
unemployable due to his service connected disability.  The RO 
has not adjudicated the issue of entitlement to benefits 
based on individual unemployability (TDIU).  This issue is 
not inextricably intertwined with the current appeal.  It is 
referred to the RO for the appropriate action.



REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for the service connected status post fracture, 
left transverse process, C7, with radiculitis on the left.  
He has thus stated a well-grounded claim for an increased 
rating.  A claim for an increased evaluation is well grounded 
if the claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA examination conducted in May 
1998 is inadequate for rating purposes.  First, on the May 
1998 VA examination, the examiner noted that the veteran's 
claims file was not available.  The duty to assist a veteran 
as provided for in 38 U.S.C.A. § 5107(a) (West 1991) has been 
interpreted to require providing the veteran with a VA 
examination that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  This is to ensure that the evaluation of a 
disability is a fully informed one.  Thus, another 
examination should be ordered.

Secondly, the examination did not address the requirements of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therein, the Court 
held that in evaluating a service connected disability 
involving a joint, functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 did not forbid consideration of a higher rating based on 
a greater limitation of motion due to pain on use, including 
during flare ups.  The veteran has indicated that he is 
constantly in pain and the pain radiates into both of his 
arms, with numbness in his fingers on his left side.  
Therefore, the veteran should be afforded an orthopedic 
examination to address the DeLuca requirements and a 
neurological examination to address the veteran's radicular 
symptoms.

Additionally, there is an indication in the record that the 
veteran has been treated for a cervical spine disability at 
the Gallup, New Mexico VA clinic and Albuquerque, New Mexico 
VA medical center.  Treatment records from these facilities 
should be requested prior to the VA examinations.  VA has a 
duty to assist the veteran in the development of facts 
pertaining to this claim.  The Court has held that the duty 
to assist the claimant in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1. The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the cervical spine disability 
in recent years.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained, including those from the 
Gallup, New Mexico VA clinic and 
Albuquerque, New Mexico VA medical 
center.

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurologic examinations to 
determine the current severity of the 
service connected status post fracture, 
left transverse process, C7, with 
radiculitis on the left.  The veteran 
should be notified of the potential 
consequences should he fail to report for 
a scheduled examination.  The claims 
folder must be made available to the 
examiners prior to the examinations.  All 
indicated diagnostic tests must be 
performed.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.

The orthopedic examiner should indicate 
the ranges of motion of the cervical 
spine and also note the normal ranges of 
motion.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain in the neck could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.  If the examiner is unable to 
make such a determination, it should be 
so indicated on the record.  

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected disability at 
issue.  If so, all such manifestations 
should be described in detail.  The 
examiner should determine whether the 
veteran has neuropathy from the service 
connected neck disability with 
characteristic pain, demonstrable muscle 
spasm, or neurological findings 
appropriate to the site of the diseased 
disc.  The severity and frequency of the 
symptoms should be discussed.  All 
factors upon which any medical opinion is 
based must be set forth for the record.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This should include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to 
date the examination was scheduled and 
the address to which notification was 
sent.  It should also include a copy of 
any notification sent to him explaining 
the consequences of his failure to appear 
for an examination.  

Additionally, the RO should consider 
whether a separate rating for the 
veteran's left arm disability should be 
assigned and whether it was clear and 
unmistakable error to not assign a 
separate rating in the December 1993 
rating decision that initially granted 
service connection for the fracture, left 
transverse process, C7.  If this decision 
is adverse to the veteran, he and his 
representative should be so notified, and 
if a notice of disagreement is filed, the 
supplemental statement of the case should 
address this issue.  If the veteran files 
a substantive appeal as to the issue of a 
separate rating for a left arm 
disability, this issue should then also 
be placed in appellate status.  

Thereafter, once the veteran and his representative have been 
afforded the requisite opportunity to respond, the case 
should be returned to the Board, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




